Memorandum:
Defendant appeals from a judgment convicting him upon a nonjury verdict of assault in the second degree *1483(Penal Law § 120.05 [former (3)]). Defendant failed to preserve for our review his challenge to the legal sufficiency of the evidence inasmuch as he made only a general motion for a trial order of dismissal (see People v Gray, 86 NY2d 10, 19 [1995]). In addition, viewing the evidence in light of the elements of the crime in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We also conclude that the sentence is not unduly harsh or severe. Present — Centra, J.P, Fahey, Peradotto, Lindley and Martoche, JJ.